DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (U.S. Patent Publication No. 2010/0083606).
Regarding claim 9, Davis et al. discloses a system (Fig. 5) configured for rapid construction, the system comprising a construction component (3) having a first opening (approximate 30); and a first clasp (51) coupled to the construction component and arranged around the first opening, wherein the first clasp is configured to lock onto a 
Regarding claim 10, Davis et al. discloses the first clasp includes a base (53), a first arm (54) pivotally coupled to a first distal end of the base, and a second arm (54) pivotally coupled to a second distal end of the base opposite the first distal end.
Regarding claim 11, Davis et al. discloses the first arm and second arm are configured to pivot outward when the first clasp is fitted over the top surface of the upper portion of the first anchor and to pivot back inward when the first clasp locks onto the first external notch (Fig. 8).
Regarding claim 12, Davis et al. discloses the first clasp further includes tabs (52) extending inward from both of the first and second arms, and wherein the tabs lock into the first external notch when the first and second arms pivot back inward.
Regarding claim 13, Davis et al. discloses the first clasp further includes flanges that extend laterally from the base, the first arm, and the second arm, and wherein the flanges include openings configured to receive fastening components that affix the first clasp to the construction component.
Regarding claim 14, Davis et al. discloses the construction component is a drywall track (3, Fig. 5).
Regarding claim 15, Davis et al. discloses the construction component (3) includes a second opening (Fig. 3), the system further comprising a second clasp (51) coupled to the construction component and arranged around the second opening, wherein the second clasp is configured to lock onto a second external notch of a second 
Regarding claim 16, Davis et al. discloses the first anchor (31), wherein the first anchor includes a first lower portion configured to couple with an existing building structure (the floor or another track) and one or more exterior surfaces that fit within the first opening (30) in the construction component and a first upper portion located proximate the first lower portion and having a first top surface and the first external notch; and the second anchor (31), wherein the second anchor includes a second lower portion configured to couple with the existing building structure and one or more exterior surfaces that fit within the second opening in the construction component and a second upper portion located proximate the second lower portion and having a second top surface and the second external notch (Fig. 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633